NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas                956-318-2403 (FAX)



                                           March 10, 2014

      Hon. Scott M. Ellison                         Hon. Mark Skurka
      Law Offices of Scott M. Ellison               District Attorney
      410 Peoples St.                               901 Leopard St., Room 205
      Corpus Christi, TX 78401                      Corpus Christi, TX 78401

      Hon. Leo Henry Gonzalez
      Asst. District Attorney
      901 Leopard St., Room 206
      Corpus Christi, TX 78401

      Re:       Cause No. 13-14-00116-CR
      Tr.Ct.No. 13-CR-1257-A
      Style:    In Re David Alvarez

              Enclosed please find the opinion issued by the Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: State Prosecuting Attorney
           28th District Court
           Hon. Patsy Peres, District Clerk/Nueces
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region